At the outset, allow me to congratulate His Excellency Mr. Mogens Lykketoft, as well as his country, the Kingdom of Denmark, on his election to the presidency of the General Assembly. With his wisdom and experience, I am confident that he will successfully steer the proceedings of the Assembly. I assure him of my delegation’s cooperation and support.
I would also like to extend my heartfelt thanks to His Excellency Mr. Sam Kutesa, who has just concluded his mission as President of the Assembly at its sixty- ninth session. Mr. Kutesa worked tirelessly to promote the work of the General Assembly and we are grateful to him for his dedicated service.
Finally, I would like to thank our Secretary-General, His Excellency Mr. Ban Ki-moon, for his leadership, dedication and personal commitment to advancing the agenda of the Organization.
I take this opportunity to pay a warm tribute to the memory of His Excellency Mr. Roble Olhaye, Permanent Representative of the Republic of Djibouti to the United Nations and Ambassador of the Republic of Djibouti to the United States. My country and I myself have lost a brother and a great patriot. The United Nations family has also lost a colleague and a friend. The late Roble Olhaye was the epitome of a seasoned and experienced diplomat. His background is impressive; his life rich in teachings and his success immense. I would like to particularly emphasize his constant struggle for economic and commercial development for the African continent. He represented our country and all of Africa with pride. The grief and
sorrow we feel today following his death are alleviated by the many expressions of respect and compassion we have received from around the world. He be profoundly missed by all. May God Almighty welcome him into his eternal paradise.
It is a great honour for me to take the floor before the Assembly of peoples to celebrate, with men and women of all countries, races, languages and cultures, the seventieth anniversary of the founding of the United Nations. When the Charter of the United Nations was drafted in 1946, it sent a message of hope for tomorrow from one of the darkest chapters in human history. It symbolized, in fact, the international community’s aspiration for peace and cooperation. This year, we celebrate not only the seventieth birthday of our beloved Organization, which is a historic date in itself, but also the twentieth anniversary of the Fourth World Conference on Women and the fifteenth anniversary of the adoption of the Millennium Declaration.
This is a crucial year that carries many hopes. Despite the sustained efforts made to achieve a world of prosperity, equity, freedom, dignity and peace for all people, we all know, unfortunately, we still have a long way to go. The international community undeniably remains faced with an unprecedented range of major challenges: poverty and hunger, persistent unemployment and violent armed conflict, and climate change. As recently as last year, we saw the health-care systems of brotherly countries being overwhelmed by new terrible threats, such as the Ebola virus, while new challenges have emerged constantly threatening peace and security. We will have the opportunity to return to this, but allow me now to address the implications of the macroeconomic fragility in the global economy, the many and varied challenges facing our country and the importance of establishing a credible and beneficial multilateral trading system for all.
The global economic and financial environment is more alarming than ever. The 2008 financial and economic crisis has had multidimensional consequences and many developing countries continue to face difficult macroeconomic situations. Any response designed to resolve this situation should take into account the special needs of Africa, and especially those of the least developed countries, and ensure that the commitments undertaken at international meetings can be implemented.
15-29568 9/33

A/70/PV.20 30/09/2015
In that regard, we continue to observe with concern the current difficulties faced by States members of the World Trade Organization in efforts to identify ways and means to overcome the impasse in the Doha Round of negotiations and establish a significant post-Bali programme of work. Major issues are at stake because it is our responsibility to build a credible multilateral trading system that enables everyone, in particular developing countries, to identify their objectives in the areas of industrialization and the structural transformation of their economies.
Climate change is not only the greatest challenge that humankind faces, but also the most important one of our day in terms of development. It threatens to undermine life for future generations. The many meetings on climate change and the lack of progress achieved illustrate the extent to which this issue is a source of controversy and division. It is true that our claims are legitimate and understandable. However, it is also true that Africa has more to lose than others. That is why we are ready to assume our responsibility to reduce our emissions and we hope that the principle of common but differentiated responsibilities will be scrupulously respected.
Each region has its specificities and environmental concerns that are not necessarily the same as those of countries in other regions. My country is particularly exposed to many natural hazards, the most frequent and destructive being droughts and floods. The Republic of Djibouti, despite its marginal contribution to greenhouse gas emissions, is contributing to global efforts to fight against this devastating scourge. To that end, we recently hosted a conference in partnership with the Climate and Energy Institute of the prestigious Yale University, which has developed a very relevant climate model illustrating all the scenarios of the climate change impact on our region.
It is in this spirit that we proposed to establish and host in Djibouti a regional environmental observatory. Moreover, my country has for several years carried out a policy of renewable energy use with the stated goal of excluding fossil fuels by the year 2020. That is why, together with Ethiopia, we have already put in place a hydropower project and begun to use the tremendous potential of our country’s geothermal, wind, solar and tidal energy.
The environment is a cross-cutting and transnational element. Consequently and logically, we need cross-
cutting, transnational and interdisciplinary policies commensurate with the challenge. It is therefore time to adopt just, fair and scientific climate goals. We hope that the twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change, which will be held soon in Paris, will mark a decisive turning point.
Violent extremism is the product of a deadly ideology that openly advocates the destruction and elimination of others on behalf of a supposed religious belief, whereas Islam is a religion which essentially advocates openness, tolerance and love of one’s neighbour. Our region, East Africa, is one of the primary targets of terrorist attacks. Al-Shabaab poses a major threat to our region and is at the root of terrorist attacks and many attempted attacks in most countries of our region. This painful experience has enabled us to develop a knowledge of the workings, practices and strategies of terrorist groups, which deserves to be shared.
The causes that encourage the spread of the scourge of extremism and, in effect, terrorist groups, are deep and diverse. Cracks and fractures seen in the international security architecture and conflict zones in the Middle East and Africa, as well as economic hardship, extreme poverty and the perception, justified or not, of marginalization, all generate a feeling of uncertainty and a strong desire to belong that can make groups sensitive to the extremist rhetoric and lead to violent attacks. We all know the human costs and the countless security, economic and social problems that they bring about.
Yesterday, President Obama took the initiative to organize a summit on this topic, which concerns us all. We thank him for that because the international context shows us the need and relevance of such consultations on a daily basis. No country can fight this scourge alone, because terrorism knows no borders. To neutralize this threat, we must work together concretely and decisively. Strategies to combat and prevent extremist violence must be perfectly calibrated while also avoiding overreaction. They must be based on an analysis of the root causes and an understanding of the reasons driving extremism.
Governments, regional and international organizations, religious leaders and leaders of academia and civil society must join forces to strengthen resilience in the face of terrorism and establish security and stability
10/33 15-29568

30/09/2015 A/70/PV.20
in our countries. In that regard, my country will soon create, within the framework of the Intergovernmental Authority on Development, a centre of excellence to combat violent extremism. The centre will seek to strengthen the capacities of governmental and non-governmental actors and provide a space for dialogue and a platform for the exchange of information among researchers and specialists.
Since 2008, the Member States represented in this Hall have witnessed the tense and so far unresolved situation prevailing in the north of my country following the unjustified and incomprehensible occupation by Eritrean forces of part of our territory. Members of my Government and I have come here on several occasions to brief the international community about the situation and to inform it about the unreasonable behaviour of Eritrea, which continues to ignore the gravity of the situation and reject any attempts at discussion. To resolve this conflict peacefully, my country, from the beginning, has sought out the good offices of the African Union, the League of Arab States, the Organization of Islamic Cooperation and the United Nations. We finally agreed to mediation by His Highness the Amir of the State of Qatar, in the belief that Eritrea would listen to reason, but that was in vain.
To date, more than five years after the signing of the mediation Agreement, we are still awaiting the demarcation of the border and the return of our prisoners of war. Despite the call to reason by the international community and the adoption of resolutions 1862 (2009), 1907 (2009) and 2023 (2011), Eritrea has refused to recognize the existence of Djiboutian prisoners, even though two of them have, fortunately, managed to escape. This attitude of denial, even after the return and the testimony of these prisoners, and the refusal of any discussion is contrary to international standards and conduct. It demonstrates the danger that this country represents for the region and the international community as a whole. My country has always managed to preserve peace and we believe in the virtues of dialogue and mediation. However, the territorial integrity of my country is non-negotiable.
With regard to Yemen, we are deeply concerned about the tragic situation currently facing that brotherly country and especially about the deterioration of the humanitarian situation, which has been catastrophic since the beginning of the conflict. The Republic of Djibouti reaffirms its solidarity with the Yemeni
people and has taken all necessary measures to assist and welcome the displaced people fleeing the fighting.
The situation prevailing today in Yemen is the result of the refusal of the rebellion to accept and respect the political transition period, as negotiated during the National Dialogue process. By taking up arms, they have wrought havoc in this country and have forced the legitimate President to leave the country. We condemn the actions of the rebellion and especially the threats that these elements pose to the unity, integrity, stability and sovereignty of Yemen. In addition, the escalating violence in Yemen is a grave threat to the security and stability of the region and opens up a new front of radicalization, including the rise in power of Al-Qaida in the Arabian Peninsula along our eastern border, which poses a distinct threat to my country throughout the Bab-al-Mandab strait.
In this connection, we welcome the military intervention of brotherly countries of the Gulf Cooperation Council, led by Saudi Arabia in Yemen, at the request of President Hadi Mansour. We thank Secretary-General Ban Ki-Moon and, through him, Mr. Ismail Ould Cheikh Ahmed, his Special Envoy for Yemen, for their dedication and the tireless efforts they have shown since the beginning this conflict. We ask the United Nations to redouble its efforts and the activities of its good offices to enable the resumption of a peaceful political transition process because the settlement of the crisis in Yemen requires dialogue. Lastly, we urge all Yemeni parties to participate in good faith in the dialogue being conducted under the auspices of the United Nations.
Despite the difficulties and daily obstacles of which we are all aware, Somalia has made significant progress, most notably in federal training and the establishment of regional administrations and an independent National Electoral Commission. However, the Somali Government still faces significant challenges. It is clear to us that rebuilding Somalia depends on guaranteeing a stable security environment. Of course, over the past two years, great progress has been made on the ground, but the extremist threat remains in view of the increase in attacks in recent months. The attack on 26 July against Jazeera Hotel is proof of that.
Such attacks have demonstrated that the African Union Mission in Somalia (AMISOM) needs the support of the Somali security forces. I therefore reiterate our belief that establishing a properly equipped, trained
15-29568 11/33

A/70/PV.20 30/09/2015
and led Somali army that, above all, benefits from the necessary financial support is imperative. Indeed, the project to integrate armed elements into a regular force capable of responding to threats to the unity and territorial integrity of Somalia should, in my view, be a priority for the Somali Government and for the international community. I take this opportunity to commend the tireless efforts and heavy sacrifices made by AMISOM troops and Somali forces, despite the gravity of the security situation.
We feel the scale of the Palestinian suffering in our very being. We are all aware that, after more than half a century of tragedy and resistance, the Palestinian people continue to suffer from the Israeli occupation and to live in inhumane conditions before our eyes. Each time a glimmer of hope of resuming peace negotiations appears, the Israeli State puts an end to it by resuming the building of new settlements. We, as Governments and members of the General Assembly, have a moral duty and political responsibility to say “no” and to give these brotherly Palestine people the right to be free from occupation, the right to live in dignity and peace and the right to aspire to the goals that each and everyone of us has. An independent and viable Palestinian State, with East Jerusalem as its capital and full membership of the United Nations, is an imperative for peace and stability in that region and will change the course and image of history.
It is undeniable that we are now at a crucial moment in the history of our Organization and that the world in which we live is very different from that of 1945. It is also undeniable that this evolution requires us to adapt to new and changing realities. In that regard, the revitalization of the General Assembly and Security Council reform are paramount. We welcome, in this regard, the adoption by the General Assembly of resolution 69/321 on the revitalization of its work. Following the landmark achievement of the founding fathers of creating the United Nations, we must tirelessly pursue our quest to fulfil all the promises contained in their visions.
With regard to Security Council reform, it is imperative that at the start of the seventieth anniversary of the Organization, the African continent, which has the largest number of countries, have a permanent voice in the conduct of international affairs. That is why my country reiterates its full commitment to the conclusions of the Summit of the African Union Committee of Ten Heads of State, held on 9 May in Livingstone,
Zambia, in particular the need to continue promoting the Africa Common Position on United Nations reform and on preserving the unity of the Group of African States. Over 15 years after its adoption, the Ezulwini Consensus remains relevant, especially in this context where African issues are more than ever on the Security Council’s agenda.
